Citation Nr: 0939163	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental disability due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in August 2007.

In September 2006 the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he has chronic residual dental 
disability as a result of treatment performed at a Phoenix, 
Arizona, VA dental facility beginning in 2000.  He 
essentially asserts that his chronic residual dental 
disability resulted from carelessness, negligence, or lack of 
proper skill and judgment on VA's part.  In particular, the 
Veteran asserts that he underwent unnecessary teeth 
extractions.  The Veteran has submitted statements (received 
in January 2008, from J.M.G, DDS, and Dr. R.C.A.) from 
private dentists in support of his claim.

In an effort to address the medical matters presented by this 
appeal, in March 2009 the AOJ scheduled the Veteran for a VA 
dental examination.  Due, apparently, to a mistaken (but 
"good faith") belief by VA that the Veteran had withdrawn 
his claim, the scheduled VA dental examination was cancelled.  
However, a review of the claims file reveals no statement 
from the Veteran or his representative requesting that the 
claim be withdrawn, and, in fact, the evidence indicates that 
the Veteran is still actively pursuing this claim.

Due to the unique circumstances of this case, the Board finds 
that the Veteran should be scheduled for a fee basis dental 
examination that addresses the medical maters presented by 
this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
fee basis dental examination.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether the 
Veteran has any additional chronic 
residual dental disability as a result of 
treatment performed at a Phoenix, 
Arizona, VA dental facility beginning in 
2000.

The examiner should state whether any 
such additional disability, if found, 
resulted from carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's 
part, or was due to an event not 
reasonably foreseeable.  The examiner is 
requested to specifically state whether 
decisions concerning the extraction of 
the Veteran's teeth (especially numbers 
14 and 29) during the VA treatment were 
based on sound dental practices.  The 
examiner is asked to comment, as 
appropriate, on the statement of Dr. R 
and Dr. G received in January 2008.

2.  The AOJ should then readjudicate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for dental 
disability due to VA medical treatment.  
If the benefit sought is not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





